Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-31-2022 has been entered.  Applicant amended Claims 1, 10, 15 and 20.  Claims 1-20 are pending and examined in this action. 

The amendments filed 1-31-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

Figure 16 illustrates features that were not previously disclosed.  Namely there is not support for #219 being a flat planer surface, and there is not support for the nature of the curve #217.  



Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane” and “a blade assembly extending outward from the flat surface of the back panel of the handle and parallel to the plane defined by the flat surface of the back panel” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This structure was neither described nor illustrated in the application as originally filed. 
In re Claim 10, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane,” and “ a blade assembly extending outward from the flat surface of the back panel of the handle and parallel to the plane defined by the flat surface of the back panel,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This structure was neither described nor illustrated in the application as originally filed. 
In re Claim 15, “the back panel includes a curved surface and a flat surface, the curved surface extending from the bottom to the flat surface, and the flat surface extending from the top to the curved surface, the flat surface defining a plane,” and “ a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler. 

In re Claim 1, Konicek teaches an electric trimmer comprising: 
a handle including a top (see annotated Fig. 2, below), a bottom (see annotated Fig. 2, below), a front panel (see annotated Fig. 2, below), and a back panel (see annotated Fig. 2, below), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, below), at least a portion of the front panel being 
a blade assembly (trimming blades, see Fig. 2) extending outward from the flat surface of the back panel (see annotated Fig. 2, below) of the handle and parallel to the plane defined by the flat surface of the back panel (see annotated Fig. 2, below) to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, below), the front panel being positioned between the leading trimmer edge and the back panel (see annotated Fig. 2, below). 


    PNG
    media_image1.png
    730
    1177
    media_image1.png
    Greyscale


Konicek is silent as to whether the handle is shaped/sized to fit within a cupped palm of a user, a motor housed within the handle; and, the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade are curved.
	
However, Cafaro teaches that it is known to size hair trimmers to fit into the palm of the user (see Cafaro, Fig. 5).  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to size the trimmer of Konicek to fit in the user’s hands.  Doing so prevents awkward 

Further, Kobler teaches that it is known to provide a motor housed within the handle; and, the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade are curved (see Kobler, Col. 1, ll. 64-65, teaching an electric motor, and blades illustrated in Fig. 1, #4 and #4a).  In the same field of invention, shear heads for cutting hairs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Kobler.  Doing so results in the hairs standing erect which allows them to be safely cut at a close proximity to the skin (see Kobler, Col. 1, ll. 22-28 and Col. 53-59).  
	
In re Claim 2, Konicek in view of Cafaro and Kobler, for the reasons above in re Claim 1, teaches does not teach further comprising an ON/OFF switch on the front.  However, Cafaro teaches an on/off switch on the front (see Cafaro, Fig. 1, #105).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to place the switch on the front as taught by Cafaro.  Doing so would provide the switch that is reachable by the index finger during sue (see Cafaro, abstract), which would allow the user to quickly turn off the device without fumbling around looking for the switch. 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 3,376,636 to Schuessler. 

In re Claim 3, modified Konicek does not teach wherein the ON/OFF switch is closer to the bottom than the top.  However, Schuessler teaches that it is known to provide the on/off switch closer to the blade (closer to the “top” in Fig. 1 of Schuessler).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place that switch an any reasonable position including closer to the bottom than the top, in order to provide an ergonomic position for the user to grip and turn on or off the device. 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 2013/014526 to Jessemey.  

In re Claim 4, modified Konicek does not teach wherein the angled portion of the front panel has a honey-comb pattern. However, Jessemey teaches that it is old and well known to provide a gripping surface in a honey-comb pattern (see Jessemey, Fig. 1A).  In the same field of invention, hand held devices for trimming hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide any known gripping texture, including a honey-comb shaped gripping texture.  Doing so would help prevent the user from dropping the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen.

In re Claim 5, modified Konicek does not teach wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the housing, and an internal flow path connecting the inlet port and the outlet port, wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly.

However, Chasen teaches that it is old and well known to provide at least one inlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053) through which fluid can enter the handle, at least one outlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053 as well as the opening in the blade which allows fluid to drain) see through which fluid can exit the handle, and an internal flow path (hair pocket #70- see Paras. 0053-57) connecting the inlet port and the outlet port (the area in which the blades are located – see Para. 0055-57 teaching the fluid draining through the blades), wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly (see Para. 0053-57).

. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0005908 to Melton.

	In re Claim 6, modified Konicek, in re Claim 5, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to provide visual indications on hair cutters/trimmers (see Melton Fig. 1, #41 and Para. 0021).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to provide a visual indication on a trimmer in order to let the user known some bit of information, including where to enter fluid to clean the device.  Doing so is a known technique to place some sort of indication on the device to let the user know .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau. 

In re Claim 8, modified Konicek, in re Claim 5, does not teach further comprising a water-resistant casing enclosing the motor within the handle. However, Lau teaches that it is known to provide a water resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 2008/0072430 to Cafaro and US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo. 

In re Claim 7, modified Konicek, for the reasons above in re Claim 5, does not teach wherein the inlet port includes guards to inhibit objects from entering the interior 

In re Claim 9, modified Konicek, for the reasons above in re Claim 5, teaches wherein the reciprocating blade reciprocates in a first direction of movement relative to the stationary blade (the direction of movement of the blades in modified Konicek moves in a first direction), but does not teach wherein the inlet port is elongate and extends in a second direction substantially parallel to the first direction of movement of the reciprocating blade.

Modified Konicek, does not teach wherein the inlet port is elongate and extends in a direction substantially parallel to a direction of movement of the reciprocating blade. However, Cacioppo teaches that it is old and well known to provide an inlet port (see Fig. 5, #6) is elongate and extends in a direction substantially parallel to a direction of   the blade (see Fig. 5, #8).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the port . 

Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo. 

In re Claim 10, Konicek teaches an electric trimmer comprising: a handle including a top (see annotated Fig. 2, above), a bottom (see annotated Fig. 2, above), a front panel (see annotated Fig. 3, above), and a back panel (see annotated Fig. 2, above), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, above), the back panel includes a curved surface (see annotated Fig. 2, above) and a flat surface (see annotated Fig. 2, above),  the curved surface extending from the bottom to the flat surface (see annotated Fig. 2, above), and the flat surface extending from the top to the curves surface (see annotated Fig. 2, above), the flat surface defining a plane (see annotated Fig. 2, above), 
a blade assembly (trimming blades, see annotated Fig. 2) extending outward from the flat surface of the back panel (see annotated Fig. 2, above) of the handle and parallel to the plane defined by the flat surface of the back panel (see annotated Fig. 2, above) to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, 

Konicek is silent as to wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the handle, and an internal flow path connecting the inlet port and the outlet port, wherein the inlet port is elongate and includes guards to inhibit objects from entering the interior space of the handle; a motor housed within the handle; and the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade are curved.

However, Kobler teaches that it is known to provide a motor housed within the handle; and, the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade are curved (see Kobler, Col. 1, ll. 64-65, teaching an electric motor, and blades illustrated in Fig. 1, #4 and #4a). In the same field of invention, shear heads for cutting hairs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Kobler.  Doing so results in the hairs standing erect which allows them to be safely cut at a close proximity to the skin (see Kobler, Col. 1, ll. 22-28 and Col. 53-59).  



In the same field of invention, hair cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fluid cleaning system, including at least one inlet port, for directing fluid to an area above the blade, and an outlet port surrounding the blades to allow the fluid to drain.  The examiner further notes that Chasen teaches three ports, which allow for fluid to enter and exit, and all three can be considered either an inlet or outlet port as the fluid movement determines whether it is an inlet or outlet port.  Here, the examiner notes that it is the structure being claimed and not the method of use.  Adding the structure of Chasen to the device of modified Konicek would provide a system to clean the blades (see Chasen, Para. 0053-57). 

Modified Konicek, for the reasons above, does not teach wherein the inlet port includes guards to inhibit objects from entering the interior space of the handle. However, Cacioppo teaches that it is old and well known in the art to provide flanges in the path of the fluid when cleaning blades for cutting hairs (see Fig. 5, #14).  The 

In re Claim 11, modified Konicek, for the reasons above in re Claim 10, teaches wherein the blade assembly is in communication with the internal flow path to permit fluid that enters the handle through the inlet port to contact the blade assembly for cleaning the blade assembly (see Chasen Fig. 1, #68, and Cacioppo Fig. 5, and Col. 4, ll. 66-Col. 5, ll. 8).

In re Claim 14, modified Konicek, for the reasons above in re Claim 10, teaches wherein the inlet port is defined by the front panel near the top (The inlet port is adjacent to the blades which is near the “top” of the device – see Chasten Fig. 1 or Fig. 5 of Cacioppo and Fig. 1a of Cafaro).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo, and further in view of US 2008/0005908 to Melton.

In re Claim 12, modified Konicek, in re Claim 10, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to provide visual indications on hair cutters/trimmers (see Melton Fig. 1, #41 and Para. 0021).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to provide a visual indication on a trimmer in order to let the user known some bit of information, including where to enter fluid to clean the device.  Doing so is a known technique to place some sort of indication on the device to let the user know what something is or where something is.  This makes the device intuitive without requiring the user to read a manual.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler, and further in view of US 2006/0107971 to Chasen, and further in view of US 5,537,749 to Cacioppo, and further in view of US 2008/0040927 to Lau. 

In re Claim 13, modified Konicek, in re Claim 10, does not teach further comprising a water-resistant casing enclosing the motor within the handle. However, Lau teaches that it is known to provide a water resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over D696,818 to Konicek in view of US 3,103,743 to Kobler and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau. 

In re Claim 15, Konicek teaches an electric trimmer comprising: 
a handle including a top (see annotated Fig. 2, above), a bottom (see annotated Fig. 2, above), a front panel (see annotated Fig. 2, above), and a back panel (see annotated Fig. 2, above), the front panel and the back panel extending from the top to the bottom (see annotated Fig. 2, above), the back panel includes a curved surface and a flat surface (see annotated Fig. 2, above), the curved surface extending from the bottom to the flat surface (see annotated Fig. 2, above), and the flat surface extending from the top to the curved surface (see annotated Fig. 2, above), the flat surface defining a plane (see annotated Fig. 2, above);
a blade assembly (trimming blades, see Fig. 2) extending outward from the flat surface of the back pane (see annotated Fig. 2, above) of the handle and parallel to the plane defined by the flat surface of the back panel (see annotated Fig. 2, above) to define a leading trimmer edge of the electric trimmer (see annotated Fig. 2, above), the front panel being positioned between the leading trimmer edge and the back panel (see annotated Fig. 2, above). 

Konicek is silent as to wherein the handle defines at least one inlet port through which fluid can enter the handle, at least one outlet port through which fluid can exit the 

However, Kobler teaches that it is known to provide a motor housed within the handle; and, the blade assembly including a stationary blade and a reciprocating blade, the reciprocating blade is operatively connected to the motor, wherein the stationary blade and the reciprocating blade are curved (see Kobler, Col. 1, ll. 64-65, teaching an electric motor, and blades illustrated in Fig. 1, #4 and #4a).  In the same field of invention, shear heads for cutting hairs, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a curved reciprocating blade structure as taught by Kobler.  Doing so results in the hairs standing erect which allows them to be safely cut at a close proximity to the skin (see Kobler, Col. 1, ll. 22-28 and Col. 53-59).  

In addition, Chasen teaches that it is old and well known to provide at least one inlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053) through which fluid can enter the handle, at least one outlet port (see Chasen, Fig. 1, #65,66,67; see also Para. 0053 as well as the opening in the blade which allows fluid to drain) see through which fluid can exit the housing, and an internal flow path (hair pocket #70- see Paras. 0053-

In the same field of invention, hair cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the fluid cleaning system, including at least one inlet port, for directing fluid to an area above the blade, and an outlet port surrounding the blades to allow the fluid to drain.  The examiner further notes that Chasen teaches three ports, which allow for fluid to enter and exit, and all three can be considered either an inlet or outlet port as the fluid movement determines whether it is an inlet or outlet port.  Here, the examiner notes that it is the structure being claimed and not the method of use.  Adding the structure of Chasen to the device of modified Konicek would provide a system to clean the blades (see Chasen, Para. 0053-57). 

Further, Lau teaches that it is known to provide a water resistant motor housing to prevent water from leaking into contact with the motor (see Lau, Para. 0055).  In the same field of invention, trimmers/cutters for hair, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a water resistant motor housing.  Doing so would prevent the motor from being shorted out and damaged from water contact.

In re Claim 16, modified Konicek, for the reasons above in re Claim 15, teaches wherein the blade assembly is in communication with the internal flow path (see Chasen .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 2008/0072430 to Cafaro. 

In re Claim 17, modified Konicek, for the reasons above in re Claim 15, is silent as to an ON/OFF switch on the front panel of the handle to switch the trimmer between an ON state and an OFF state, wherein the motor drives reciprocation of the reciprocating blade when the trimmer is in the ON state.

However, Cafaro teaches an ON/OFF switch on the front panel of the handle to switch the trimmer between an ON state and an OFF state, wherein the motor drives reciprocation of the reciprocating blade when the trimmer is in the ON state (see Cafaro Fig. 1A, #105).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to place the switch on the front as taught by Cafaro.  Doing so would provide the switch that is reachable by the index finger during .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 3,376,636 to Schuessler. 

In re Claim 18, modified Konicek does not teach wherein the ON/OFF switch is closer to the bottom than the top.  However, Schuessler teaches that it is known to provide the on/off switch closer to the blade (closer to the “top” in Fig. 1 of Schuessler).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place that switch an any reasonable position including closer to the bottom than the top, in order to provide an ergonomic position for the user to grip and turn on or off the device. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US D696,818 to Konicek in view of US 3,103,743 to Kobler and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau, and further in view of US 2008/0005908 to Melton.

	In re Claim 19, modified Konicek, in re Claim 15, does not teach a visual indicator on the front panel near the inlet port.  However, Melton teaches that it is known to .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D696,818 to Konicek in view of US 3,103,743 to Kobler and further in view of US 2006/0107971 to Chasen, and further in view of US 2008/0040927 to Lau and further in view of US 4,221,050 to Walter.

In re Claim 20, modified Konicek, for the reasons above in re Claim 15, teaches wherein the inlet port is elongate (The length of the ports in Chasen are longer than their width); however, modified Konicek does not teach the leading trimmer edge is concave.  Water teaches that it is known to provide a concave leading trimmer edge on hair trimmers (See Figs. 1 and 7; see also Col. 2, ll. 61-Col. 3, ll. 7).   In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the blades concave as taught by Walter in order to provide a concave shape of the approximate size of a human head in order to taper, thin and cut hair (see Col. 2, ll. 61-Col. 3, ll. 7). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Applicant argues that the housing of Shellens does not read on the claims.  The Examiner agrees; however, the housing/structure of D696,818 to Konicek reads on the claims (see rejections above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724